In a consolidated action to recover damages for injury to person and property and for loss of services, defendants appeal: (1) from so much of an order of the Supreme Court, Nassau County, entered July 22, 1965, as, on reconsideration, granted plaintiffs’ motion for a general preference; and (2) from an order of said court entered September 9, 1965, which denied defendants’ motion for reargument. Appeal from order of September 9, 1965 dismissed, without costs. No appeal lies from such an order (Creason v. Jaeger, 16 A D 2d 838). Order of July 22, 1965 reversed insofar as appealed from, without costs, and plaintiffs’ motion for a preference denied. Trial Term granted the preference solely on “ jurisdictional grounds ”, relying on Schott v. Hertz Corp. (19 A D 2d 643). The rule enunciated in that ease and the cases cited therein is not applicable to the facts herein. Plaintiffs were not compelled to bring the action in the Supreme Court in order to obtain jurisdiction over defendants (cf. Uniform District Court Act, § 404, par. [a], subd. 2). The consolidated action may properly be removed to a lower court (cf. CPLR 325, subd. [e]). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.